DETAILED ACTION
Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently claims 1-26 are pending in this application and are subject to restriction requirement. 
Election/Restrictions
2. Restriction is required under 35 U.S.C. 121.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
This application contains claims directed to the following patentably distinct species:
A first species as best illustrated in specification page 2, section 0005 & 0007.
A second species as best illustrated in specification page 3-4, section 0011 &0013.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record. Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no generic claims. For example the cited section are mutually exclusive characteristics, in section 0005, “In some examples, the method includes, after modifying the measurement data, generating, by the data processing hardware, a calibration profile corresponding to the modified measurement data, calibrating, by the data processing hardware, the position measurement system using the calibration profile. Additionally or alternatively, the periodic distortion data corresponds to at least one of a gain error, sensor saturation, or a physical variation in magnetic pole spacing at 
 in section 0007,  “another aspect of the disclosure provides system having data processing hardware and memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations. The operations performed by the data processing hardware include receiving measurement data from a position measurement system, where the position measurement system includes a nonius track and a master tracks. The operations also include determining that the measurement data includes periodic distortion data, and modifying the measurement data by decomposing the periodic distortion data into periodic components and removing the periodic components from the measurement data.”
in section 0011, “ Another aspect of the disclosure provides a method for calibrating a sensor. The method includes receiving, at data processing hardware, position measurement data associated with an off-axis position measurement system. The method also includes determining, by the data processing hardware, that the position measurement data includes periodic distortion data. The method further includes decomposing, by the data processing hardware, the periodic distortion data into periodic components. The method also includes generating, by the data processing hardware, a calibration profile based on removing the periodic components of the periodic distortion data from the position measurement data. The method further includes calibrating, by the data processing hardware, the off-axis position measurement system using the calibration profile.”
“In some examples, the off-axis position measurement system is coupled to a joint of a robot. In some examples, receiving the position measurement data includes executing a calibration mode for the off-axis position measurement system, where the calibration mode is configured to actuate a limb of the robot through a range of motion about the joint. Here, the method includes receiving the position measurement data from the off-axis position measurement system, where the position measurement data is associated with the actuation of the limb of the robot.”
Species are always the specifically different embodiments. Species (maybe either) independent or related as disclosed (See MPEP 806.04(e) and 806.04(b))
Note: in this case, the species are best illustrated using the specification, MPEP 809.02(a) [R-3]). 
3.	There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
4.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election. The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made 
5.	Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species. Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. 
6.	In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
7.	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
8.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1 .48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
9.	Note: It is noted that numerous additional embodiments have been disclosed in the specification. Should Applicant introduce claims directed to additional species or amend the claims to be directed toward species distinct from the elected species, the claims may be subject to further restriction. (See 37 CFR 1.142(b) and MPEP § 821.03.)
10.	Note: Applicant must make his or her own election; the examiner will not make the election for the applicant. 37 CFR 1.142, 37 CFR 1.143. As noted in the second sentence of 37 
11.	Applicant is reminded that the practice of Bona Fide, Non-Responsive Amendments does not apply where there has been a deliberate omission of some necessary part of a complete reply, or where the application is subject to a final Office action. Under such cases, the examiner has no authority to grant an extension if the period for reply has expired. (See MPEP 714.03 [R-3]) 
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aditya S. Bhat whose telephone number is 571-272-2270.  The examiner can normally be reached on M-F 9-5:30.
13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.